Citation Nr: 0010454	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a neurological 
disorder of the extremities.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to July 
1984.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision from the 
Department of Veterans Affairs (VA), Regional Office in 
Seattle, Washington (the RO) which denied the veteran's claim 
of entitlement to service connection for chronic headaches 
and a neurological disability of the feet, hands, arms, and 
shoulders.  

In May 1998, the Board of Veterans' Appeals (the Board) 
remanded this case for further evidentiary development.


FINDINGS OF FACT

1.  Competent medical evidence demonstrating a current 
diagnosis of a headache disorder has not been presented.  

2.  Competent medical evidence demonstrating a medical nexus 
between the current neurological disorder of the extremities 
and the veteran's period of service has not been presented. 


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a headache disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a neurological 
disability of the hands, arms, feet and shoulders.  
38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
headaches and for a neurological disability of the 
extremities.  

Initial Matters

This matter was remanded to the RO by the Board in May 1998 
in order to obtain medical treatment records, copies of 
service medical records, and to afford the veteran a VA 
neurological examination in order to determine whether the 
veteran had a headache disorder and a neurological disorder 
of the extremities, and if so, whether there was a nexus 
between such disorders and the veteran's period of service.  

In July 1998, the RO contacted the veteran by letter and 
requested him to provide the names and dates of treatment of 
his claimed disabilities and to complete VA Form 21-4142, 
authorizations for releases of information, so that the RO 
would be able to obtain any identified records.  The veteran 
did not respond to this letter.  The Bord finds that the RO 
made a diligent effort to obtain the veteran's pertinent 
treatment records, but to no avail.  

The Board notes the language of the United States of Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991): "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  If the veteran wished to fully develop 
his claim, he had a corresponding duty to provide pertinent 
information about the treatment of his claimed disabilities 
to the RO.  

Review of the record further reveals that in July 1998, the 
VA contacted the National Personnel Records Center (NPRC) and 
requested the veteran's complete service medical records.  A 
second request was sent in January 1999.  In February 1999, 
the NPRC informed the RO that the veteran's service medical 
records had been sent to the RO on January 1988.  The Board 
notes that in a September 1997 statement, the veteran 
referred to certain service medical records from Fort 
Campbell, Kentucky.  Review of the service medical records 
reveal that such medical records are associated with the 
claims folder.  

The RO attempted to obtain additional service medical records 
pursuant to the Board's remand instructions.  No additional 
service medical records were obtained.  In Hayre v. West, 188 
F.3d 1327, (Fed. Cir. 1999), the Court held that VA must in 
certain cases make multiple attempts to obtain service 
medical records and notify the veteran of its failure to 
obtain them.  See 38 C.F.R. § 3.156(b).  The RO has complied 
with Hayre, and it appears that all available service medical 
records are before the Board at this time.  Moreover, as will 
be discussed in greater detail below, the Board's decision 
does not turn on the lack of service medical records to 
support the claims.  Rather, the veteran's claims fail 
because of lack of certain current medical evidence.  

The RO scheduled the veteran for a VA neurological 
examination in April 1999.  The veteran failed to report to 
the VA neurological examination.  It was noted that the 
veteran refused the examination at that location.  The record 
does not reflect that proper and timely notice was not sent 
to the veteran's most recent address of record at the 
appropriate time, and in neither instance was the notice of 
examination returned to the RO as undeliverable.  

Under 38 C.F.R. § 3.655(b) (1999), if a veteran does not 
appear at a scheduled VA examination that is required in 
order to adjudicate a claim, the VA may proceed with the 
adjudication of the claim.  This regulation states, "[w]hen a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied."  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a).

The Court has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties.  See Ashley v. 
Derwinski, supra.  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of the scheduled VA examination was sent to the 
veteran at his most recent address of record.  There is no 
evidence of record which indicates that the veteran did not 
receive notice of the scheduled VA examination.

The record indicates that the veteran refused the examination 
at that location.  No specific reason was given for this 
statement.  The veteran has not communicated with the VA 
regarding the canceled examination.  Review of the record 
reveals that the veteran last communicated with the RO in 
August 1996.  The Board finds that the veteran has not 
provided good cause for his failure to report to the 
scheduled VA examination.  Therefore the Board will render 
its decision based on the evidence of record now before it.  
See 38 C.F.R. § 3.655(1999). 

In short, the Board finds that the RO complied with the 
directives of the remand.  The Board's and the RO's efforts 
to obtain additional evidence, have been described in detail 
above.  Any lack of tangible evidence resulting therefrom is 
due to the veteran's failure to make himself available to VA.  
Compare Evans v. West, 12 Vet. App. 22, 30-1 (1998) with 
Stegall v. West, 11 Vet. App. 268 (1998)..  

As a final initial matter, the Board's May 1998 remand did 
not include a finding that the veteran's claims were well 
grounded.  Subsequent Court jurisprudence, in particular  
Morton v. West, 12 Vet. App. 477 (1999), makes it clear that 
in the absence of a well grounded claim, VA has no duty to 
assist the veteran in developing the above claims.  Morton 
was decided on July 14, 1999, well over a year after the 
Board's remand.  The Board wishes to emphasize that its May 
1998 remand does not constitute law of the case to the effect 
that the veteran's claims were well grounded.

In the interest of clarity, after reviewing the applicable 
law and regulations, the Board will separately discuss the 
issues on appeal.

Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

If an organic disease of the nervous system becomes manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when it is shown to be 
related to service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (1999). 

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A  well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United Stated Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Entitlement to service connection for a headache disorder 

The veteran asserts that he is entitled to service connection 
for chronic headaches.  He contends that he incurred a 
headache disorder in service and he has had such disorder 
since service separation.    

Factual background

Service medical records show that in February 1982, migraine 
vascular headaches, familial, were diagnosed.   An 
electroencephalogram (EEG) study in March 1982 did not reveal 
any abnormalities.  

Service medical records also show that in April 1982, the 
veteran was seen at a pain clinic to evaluate vascular and 
muscular contraction headaches  A May 1982 service medical 
record indicates that the veteran was treated for a vascular 
headache.  A June 1982 service medical record reveals 
indicates that the veteran was seen for familial migraine 
headaches. 

On medical examination in January 1983, the veteran reported 
a history of head injury, frequent or severe headaches, and 
dizziness or fainting spells; on examination, headaches were 
diagnosed.  EEG studies in November and December 1983 were 
normal; there was no evidence of brain damage or increased 
intracranial pressure.  Computerized tomography (CT) study of 
the brain in December 1983 was normal.  On retirement medical 
examination in May 1984, headaches were diagnosed. 

A January 1988 VA Ear, Nose, and Throat examination report is 
silent for complaints or diagnosis of a headaches disorder.  
A March 1988 VA examination report reveals that the veteran 
had no complaints of headaches.  Examination of the head, 
ears, nose and throat was normal.  Testing of the cranial 
nerves was normal.  There was no diagnosis of a headache 
disorder.  

A May 1989 VA neurological examination report indicates that 
the veteran reported that he had been evaluated for headaches 
in service and he was treated with Parafon Forte and Inderal 
with some benefit.  The veteran reported that he was no 
longer talking medication for his headaches since they were 
not as severe. The examination report is silent for a 
diagnosis of a headache disorder.  

In May 1996, the veteran filed a claim for entitlement to 
service connection for headaches.  A May 1996 VA neurological 
examination report reflects no complaints or diagnosis of a 
headache disorder.  In a September 1996 rating decision, the 
claim for entitlement to service connection for a headache 
disorder was denied.  

In a January 1997 statement, the veteran stated that his 
headache disorder existed in the military and has worsened 
since his discharge.  In a September 1997 statement, the 
veteran stated that he was treated for headaches in service.  
He stated that he woke up every morning with a low grade 
headache, which got progressively worse during the day.  The 
only relief was to take a lot of aspirin, stay off his feet, 
and sleep when the headaches became debilitating.  

In May 1998, the Board remanded this matter to the RO for 
additional development.  The RO was instructed to obtain 
relevant treatment records identified by the veteran, attempt 
to obtain the veteran's complete service medical records, and 
afford the veteran a VA neurological examination in order to 
determine the nature and etiology of the veteran's 
neurological disorder and headache disorder, if any.  

In July 1998, the RO contacted the veteran by letter and 
requested the veteran to provide the names and dates of 
treatment of his claimed disabilities and to complete VA Form 
21-4142, authorizations for releases of information, so that 
the RO would be able to obtain any identified records.  The 
veteran did not respond to this letter.  
VA neurological, cranial nerve, and brain/spinal cord 
examinations were scheduled in April 1999.  The veteran 
refused to report to the examination at that location.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
of a current disability (a medical diagnosis); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board notes that the service medical records reflect a 
diagnosis of migraine headache and chronic headaches.  The 
first Caluza element has therefore been satisfied.

The veteran has not, however, submitted competent evidence of 
a current diagnosis of a headache disorder.  A headache 
disorder was not detected upon VA examinations in March 1988, 
May 1989, or May 1996.  VA treatment records do not reflect a 
diagnosis of a headache disorder.  

The Board is aware that the veteran has complained of 
headaches since service.  However, a headache disorder was 
not diagnosed.  In the absence of competent medical evidence 
which indicates that a headache disability currently exists, 
the second Caluza prong is lacking and the veteran's claim 
fails on that basis.  

The veteran asserts that he currently has a headache disorder 
which was incurred in service and which has worsened since 
separation from service.  Although a lay person is competent 
to testify as to facts within his or her own observation and 
recollection, such as symptoms, such person is not competent 
to provide probative evidence as to matters requiring the 
expertise derived from specialized medical training, or 
experience, such as matters of clinical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran is 
not competent to provide a medical opinion as to whether he 
currently has a diagnosis of a headache disorder.  He has not 
submitted any other medical opinion to support his 
contentions.  

The Board additionally observes that it has no reason to 
doubt that the veteran experiences headaches.  As noted 
above, it must accept the veteran's statements as credible 
for the purpose of well grounding the claim.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony.

Moreover, complaints of headaches do not amount to a finding 
of a headache disorder.  Cf. Sanchez-Benitez v. West, U.S. 
Vet. App. No. 97-1948 (December 29, 1999), slip op. at 5.

The Board finds that the medical evidence of record does not 
establish that the veteran currently has a headache disorder.  
Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  See also Brammer, 3 Vet. App. at 225 (appellant did not 
produce any evidence that would tend to show a presently 
existing disability).  The most recent and most persuasive 
medical evidence of record does not show that the veteran 
currently has a headache disorder.  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer, supra; see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992). 

In the absence of competent medical evidence of a current 
diagnosis of a headache disorder, the veteran's claim is not 
well grounded.  Therefore, the claim is denied.   

Entitlement to service connection for a neurological 
disability of the extremities

The veteran contends that he is entitled to service 
connection for a neurological disorder of the arms, feet, 
hands, and shoulders.  He contends that this disorder first 
manifested in service.    


Factual background

Service medical records show that the veteran reported having 
intermittent left foot paresthesia in February 1982.  A 
February 1982 neurological examination indicates that the 
impression was rule out thoracic outlet syndrome versus rule 
out peripheral neuritis.  An electromyography (EMG) 
examination report indicates that the veteran had numbness in 
digits of the left and right hands and in both feet for the 
past two or three years.  The EMG results were normal.  There 
was no electrical evidence of peripheral neuropathy or 
thoracic outlet syndrome on the left.  

A March 1982 neurological consultation indicates that the 
impression was bilateral ulnar paresthesia of unknown 
etiology and bilateral planter paresthesia of unknown 
etiology.  It was noted that the examiner doubted the veteran 
had thoracic outlet syndrome at that time.  

A November 1983 EMG report indicates that the findings were 
compatible with left ulnar palsy at the elbow.  A December 
1983 orthopedic consultation report indicates that the 
veteran had symptoms compatible with ulnar nerve irritation.  
A February 1984 occupational therapy consultation report 
indicates that there was no documentation of median or ulnar 
nerve motor or sensory loss upon evaluation.  

A March 1984 neurology clinic treatment record reveals that 
the veteran had no symptoms of radiculopathy and such 
symptoms were not found on EMG.  

A March 1988 VA general medical examination report indicates 
that the veteran reported having numbness in his upper 
extremities, especially the fourth and fifth fingers in the 
hands, for the past five years.  Motor testing was 5/5 in all 
motor groups.  Sensory testing to light touch and pinprick 
was within normal limits.  The impression, in pertinent part, 
was neuropathy of the arms.  The examiner indicated that on 
physical examination, he could detect no problems.  

A July 1988 rating decision denied entitlement to service 
connection for a chronic neurological disorder of the upper 
extremities, because there was no evidence that the veteran 
currently had a chronic neurologic disorder affecting the 
upper extremities. 

A May 1989 VA neurological examination report indicated that 
the veteran reported having intermittent symptoms of numbness 
and aching in the medial aspect of the hands bilaterally.  
The veteran indicated that he had been having worsening 
symptoms steadily to the point that he felt constant numbness 
on the little finger in both hands and in the medial aspect 
of both hands.  The sensation he was feeling in that area was 
an aching, rather than paresthesia.  The problem was not 
interfering with his activity.  He reported having a constant 
aching and numbness in the hands that seemed to be increased 
with activities such as driving or expected work.  The 
impression was symptoms consistent with bilateral ulnar nerve 
irritation.  The examiner indicated that there was little 
evidence of any stasis ulnar nerve dysfunction and it may be 
related to intermittent depression of the ulnar nerves at the 
elbows, but may be aggravated by cervical degenerative joint 
factors.  

A June 1989 VA report of EMG and nerve conduction studies 
reveal that the findings were normal.  There was no evidence 
of ulnar neuropathy or evidence of C8-T1 radiculopathy on 
either side.  

A July 1989 rating decision indicated that the RO reopened 
the claim for entitlement to service connection of a 
neurological disorder of the arms and denied the claim.  See 
38 U.S.C.A. § 5108.

A November 1994 VA treatment record reflects, in pertinent 
part, a diagnosis of peripheral neuropathy.  Another November 
1994 VA treatment record indicates that the veteran reported 
having a two year history of pain, tingling, and burning in 
his little toes.  

A February 1995 VA neurology consultation report reveals that 
the veteran reported having pain in the bottom of the feet 
for the past two to four years.  The impression was symptoms 
not consistent with peripheral neuropathy in that the 
symptoms were worse while standing and better with non-weight 
bearing.  The nocturia and edema suggested mechanical 
factors.  

An August 1995 VA neurological consultation report indicates 
that the veteran reported having a four to five year history 
of foot pain and paresthesia resulting in numbness in the 
lateral toes of both feet.  The impression, in pertinent 
part, was paresthesia that was likely due to abnormal 
mechanical factors during gait.

VA treatment records dated in October 1995 reflect diagnoses 
of digits paresthesia of unknown etiologies, peripheral 
neuropathy, and digits paresthesia, probably mechanical in 
nature.  A November 1995 VA treatment record reflects a 
diagnosis of neuropathy of unknown etiology.  It was noted 
that treatment was going to be deferred until the EMG was 
performed.  

A November 1995 EMG report reflects an impression of normal 
study with no evidence of peripheral neuropathy or lumbar 
radiculopathy on either side.  

A December 1995 VA treatment record reflects a diagnosis of 
neuritic pain, possibly central nervous system origin versus 
mechanical irritation.  

A VA treatment record dated in January 1996 reflects a 
diagnosis of bilateral neuropathy.  It was noted that the 
veteran had neuritis pain for four years.  A March 1996 VA 
podiatry consultation report reflects a diagnosis of symptoms 
of neuropathy without specific clinical findings.  

In May 1996, the veteran filed a claim for entitlement to 
service connection for neuropathy to his neck, shoulders, 
arms, hands, and feet.  

A May 1996 VA neurological consultation report indicates that 
the veteran had complaints of neuropathic pain in his feet 
and hands.  He described a paresthesia as going down the 
ulnar aspect of his arms and pain in his feet for a long 
time.  It was noted that he had electrical studies, EMG, and 
nerve conduction studies in 1989 that were normal.  Sensory 
examination showed a very mild distal decay to primary 
sensory modalities of vibration and temperature.  
Graphesthesia was intact in all four extremities.  The 
impression was history consistent with compression 
neuropathies.  A very mild peripheral neuropathy was 
evidenced by distal decay to vibratory sense.  It was very 
minimal decay and the examiner doubted that the electrical 
tests would be abnormal based upon physical examination.  

A September 1996 rating decision denied entitlement to 
service connection for neuropathy of the shoulders, arms, 
hands, and feet.  

In a January 1997 statement, the veteran stated the 
neuropathy of the shoulders, arms, hands, and feet existed in 
service and has worsened since discharge.  

In a September 1997 statement, the veteran stated that he had 
constant pain in his shoulders, hands, and feet.  He stated 
that the complaints had been of long duration and the 
condition was incurred while on active duty.  The veteran 
stated that he was treated at the Fort Campbell, Kentucky 
clinic; his treatment consisted of Inderal, Parafon Forte, 
Vitamin B shots, relaxation, and pain control.  He stated 
that he was treated for foot problems and was provided with 
prostheses which he continued to wear after service.  He 
stated that since the early 1980's, he wore nonrestrictive 
footwear to alleviate the pain and discomfort.  The veteran 
indicated that working on concrete was not the cause of the 
foot problem.  He stated that while in the military, he was 
subject to working on concrete and hardwood floors and he 
thought this was a contributing factor.  He also believed 
that Army issue shoes was a contributing factor.  The veteran 
indicated that the pain in his feet progressively worsened 
since retirement until it reached a point where he could no 
longer be on his feet or drive for more than few hours 
without experiencing a great deal of pain and swelling in the 
feet.  

In May 1998, the Board remanded this matter to the RO for 
additional development.  The RO was instructed to obtain 
relevant treatment records identified by the veteran, attempt 
to obtain the veteran's complete service medical records, and 
afford the veteran a VA neurological examination in order to 
determine the nature and etiology of the veteran's 
neurological disorder and headache disorder, if any.  

In July 1998, the RO contacted the veteran by letter and 
requested the veteran to provide the names and dates of 
treatment of his claimed disabilities and to complete VA Form 
21-4142, authorizations for releases of information, so that 
the RO would be able to obtain any identified records.  The 
veteran did not respond to this letter.  

In July 1998, the VA contacted the NPRC and requested the 
veterans complete service medical records.  A second request 
was sent in January 1999.  In February 1999, the NPRC 
informed the RO that the veteran's service medical records 
had been sent to the RO on January 1988.    

VA neurological, cranial nerve, and brain/spinal cord 
examinations were schedule din April 1999.  The veteran 
refused to report to the examination at that location.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Review of the service medical records reveals that the 
veteran had complaints of left foot paresthesia and numbness 
in the digits of his hands and in his feet.  A November 1983 
EMG detected left tardy ulnar palsy at the elbows.  The Board 
finds that the first prong of Caluza, in-service incurrence, 
has been met.   

The veteran has submitted competent evidence that he 
currently has a neurological disability.  A January 1996 VA 
treatment record reflects a diagnosis of bilateral 
neuropathy.  A May 1996 VA neurological consultation report 
reflects an impression of very mild peripheral neuropathy 
evidence by distal decay to vibratory sense.  Thus, the Board 
finds that the second prong of Caluza has been met.  

As to the third Caluza prong, there is no competent medical 
evidence of record that establishes a nexus between the 
current diagnosis of peripheral neuropathy and the veteran's 
period of service.  The medical evidence of record does not 
establish a link between the veteran's current neurological 
disorder and the neurological symptomatology and findings of 
left tardy ulnar palsy in service.  

The medical evidence does not establish a clear etiology for 
the veteran's claimed peripheral neuropathy.  The VA 
treatment records dated in 1995 indicate that the examiners 
noted that the medical evidence suggested that the veteran's 
symptoms were due to mechanical factors or abnormal 
mechanical factors during gait.  A December 1995 VA treatment 
record reflects a diagnosis of neuritic pain possibly of 
central nervous system origin versus mechanical irritation.  
Other VA treatment records indicate that the etiology of the 
neuropathy was unknown.  None of the VA treatment records and 
consultation reports associates the neuropathy with the 
veteran's period of service or any condition or incident 
thereof.  

As noted above, this matter was remanded to the RO May 1998 
so that the veteran could be afforded a VA neurological 
examination to determine whether his current neurological 
disorder was related to his symptomatology in service.  The 
veteran filed to report to the examination.  As noted above, 
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood, 
supra.  If the veteran wished to fully develop his claim, he 
had a corresponding duty to report to the scheduled VA 
examination.  

The veteran asserts that his neurological disorder first 
manifested in service and has speculated that factors such as 
military footwear might be responsible.  As discussed above, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a).  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran is not competent to provide a medical opinion as 
to whether his current neurological disorder first manifested 
in service or is medially related to his period of service.  
He has not submitted a competent medical opinion to support 
his contentions.  

The Board is aware of the Court's holding in Savage v. Gober, 
10 Vet. App. 488 (1997), the Board has considered whether the 
veteran has demonstrated a "continuity of symptomatology", 
under 38 C.F.R. § 3.303(b), sufficient to obviate the need 
for medical evidence of a nexus between his present 
disability and service.  However, the only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent.  
See also Voerth v. West, 13 Vet. App. 117, 120 (1999).  In 
this case, as discussed above, there is no medical nexus 
evidence.  

In the absence of competent medical evidence of a medical 
nexus between the current diagnosis of mild peripheral 
neuropathy and the veteran's period of service, the veteran's 
claim is not well grounded.  Therefore, the claim is denied.   

Additional matters

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  In Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Court stated that if a claimant alleged the existence of 
medical evidence that, if true, would have made the claim 
plausible, the VA would be under a duty to advise him to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claims for service connection for a headache 
disorder or neurological disorder plausible.  This decision 
serves to inform the veteran of the kind of evidence that 
would be necessary to make his claim well grounded.  By this 
decision, the Board informs the veteran that in order to make 
his claims for service connection well grounded, he will 
need, at the very least, to submit competent medical evidence 
of a current diagnosis of a headache disorder and a medical 
nexus between the headaches disorder and the neurological 
disorder and service.  

ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a headache disorder is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a neurological disorder of the 
extremities is denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


